Citation Nr: 0033763	
Decision Date: 12/27/00    Archive Date: 01/03/01

DOCKET NO.  98-02 863	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, currently evaluated as 10 percent 
disabling.  

2.  Entitlement to an increased disability evaluation for 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, currently 
evaluated as 30 percent disabling. 

3.  Entitlement to the assignment of a rating in excess of 10 
percent for tinnitus of the right ear. 

4.  Entitlement to an total rating based upon individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney

ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from February 1946 to February 
1949 and from March 1949 to March 1953.  This case comes 
before the Board of Veterans' Appeals (Board) on appeal from 
a rating decision of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Detroit, Michigan. 

In August 1999, the Board remanded this case for further 
development.  The RO completed that development, whereupon 
this case is once again before the Board.   


FINDINGS OF FACT

1.  The veteran's service-connected fracture of the left 
femur is well healed and is not manifested by more than 
slight knee or hip disability.  

2.  The veteran's service-connected residuals of a head 
injury with brain concussion, fracture of the right frontal 
bone, and residual anxiety, result in occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.

3.  The veteran's service-connected right ear tinnitus is 
recurrent; it does not present such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards.  

4.  The veteran's service-connected disabilities are 
residuals of a fracture of the left femur, rated 10 percent; 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, rated 30 
percent; tinnitus of the right ear, rated 10 percent; 
residuals of a fracture of the right acetabulum with 
degenerative changes, rated 10 percent; contracture and 
disfigurement of the left upper eyelid with a facial 
laceration, rated 10 percent; and fractures of the second and 
third metacarpals of the right hand, rated zero percent; his 
combined service-connected disability rating is 60 percent. 

5.  The veteran has a 10th grade education and employment 
experience as a truck driver, constructing electrical boxes, 
maintenance worker, and painter.

6.  The veteran's service-connected disabilities do not 
preclude all forms of substantially gainful employment which 
are consistent with his educational background and 
occupational experience.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for residuals of a fracture of the left femur have not been 
met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1-4.14, 
4.40, 4.45, 4.71a, Diagnostic Code 5255 (2000).

2.  The criteria for an evaluation in excess of 30 percent 
for residuals of a head injury with brain concussion, 
fracture of the right frontal bone, and residual anxiety, 
have not been met.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§§ 4.1-4.14, 4.124a, Diagnostic Code 8045, 4.132, Diagnostic 
Code 9304 (1996) and 4.130, Diagnostic Code 9304 (2000).

3.  The criteria for an initial evaluation in excess of 10 
percent for tinnitus of the right ear have not been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.1, 
4.14, 4.87, Diagnostic Code 6260 (2000); 4.87a, Diagnostic 
Code 6260 (1998).

4.  The criteria for entitlement to a total rating based upon 
individual unemployability due to service-connected 
disabilities have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. §§  3.340, 3.341, 4.15, 4.16, 4.18, 4.19 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Residuals of a Left Fracture Femur

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity. Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.

During the pendency of the appellant's appeal but after the 
case was forwarded to the Board, the Veterans Claims 
Assistance of Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) became effective.  This liberalizing legislation 
is applicable to the appellant's claims.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  It essentially 
eliminates the requirement that a claimant submit evidence of 
a well-grounded claim, and provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.

After examining the record, the Board is satisfied that all 
relevant facts pertaining to the veteran's claims have been 
properly developed.  Thus, no further assistance to the 
veteran is required in order to comply with the duty to 
assist as mandated by 38 U.S.C. § 5103A. 

Residuals of a fracture of the left femur are evaluated as 10 
percent disabling under diagnostic code 5255, pertaining to 
impairment of the femur.  Under that diagnostic code, 
impairment of the femur warrants a 10 percent evaluation if 
there is malunion with slight knee or hip disability.  A 20 
percent evaluation contemplates moderate knee or hip 
disability.  38 C.F.R. § 4.71a, Diagnostic Code 5255.

During a VA examination in October 1997, the veteran 
complained of pain in the left femur, adding that he 
experienced difficulty with walking and that he sometimes 
used a cane.  During a contemporaneous neurological 
examination, the veteran complained that he used a cane to 
walk, was able to walk four blocks, and was able to stand 30 
minutes.  Physical examination revealed both hips to be 
normally aligned.  There was a surgical scar on the left side 
which was tender.  Range of motion of both hips was normal, 
but there were complaints of pain in the left trochanteric 
region on abduction.  Left knee motion was full and stable.  
X-ray examination of the pelvis revealed a fracture of the 
shaft of the femur treated by intramedullary rod, with good 
healing and alignment and with soft tissue calcification 
around the proximal end of the nail in the gluteal area.  

A neurological examination at that time revealed the 
veteran's muscle strength to be normal and tone and 
coordination to be intact.  Motor examination during a 
contemporaneous psychiatric examination revealed that the 
veteran, who used a cane, walked with a mild limp.  

A September 1997 letter from a physician reflects that the 
veteran had been receiving whirlpool treatment for pain 
associated with the left leg.  What is apparently an August 
1998 response to an interrogatory prepared by another private 
physician reflects that the veteran experiences pain the left 
hip and has range of motion consisting of extension to 45 
degrees.  That document characterizes the veteran's pain as 
moderate and reflects that the veteran experiences limitation 
of motion, pain on motion, weakness and fatigability as a 
result of this disability.  That document also indicates that 
the veteran is not able to work as a result of his disability 
and that he is precluded from performing even so much as 
sedentary work.  

The veteran underwent a VA examination in May 2000.  
Examination at that time revealed the veteran's posture to be 
good and his equilibrium to be normal.  Examination of the 
left hip and femur revealed alignment to be normal.  There 
was a surgical scar on the lateral side of the left hip, 
which was described as well healed an non-tender.  There was 
no atrophy of the gluteal muscles.  Range of motion of the 
left hip was as follows:  Flexion to 90 degrees without pain, 
extension to 10 degrees, abduction to 40 degrees, adduction 
to 20 degrees, internal rotation to 20 degrees, and external 
rotation to 40 degrees.  Power of hip flexion in adduction 
was good against voluntary resistance.  Left knee examination 
revealed alignment to be normal, with no effusion or 
swelling.  There was no tenderness.  Range of motion was 0 to 
140 degrees.  Ligaments were stable.  Mcmurray and Drawer 
Tests were negative.  X-rays revealed the pelvis to be normal 
with no arthritis.  

Notwithstanding the representations made in the physician's 
letter dated in August 1998, the preponderance of the 
evidence before the Board reflects that residuals of a 
fracture of the left femur results in no more than slight 
disability.  The Board finds particularly more probative the 
results of the most recent VA examination.  Not only is that 
examination more recent than other examinations, and, 
therefore, more indicative of the veteran's current level of 
disability, it is largely consistent with the results of 
other examinations.  Furthermore, the representations in the 
August 1998 document that the veteran is precluded from 
engaging in even sedentary activity, in the face of 
considerable credible evidence that the veteran is not nearly 
so limited by the residuals of his injury to the left femur 
detract from the evidentiary value of the August 1998 
document.  Even considering the veteran's complaints of pain, 
the veteran's disability does not result in appreciable 
limitation of motion.  There is no objective medical evidence 
to show that pain, flare-ups of pain, weakness, fatigue, 
incoordination, or any other symptom results in any 
additional functional limitation to a degree that would 
support a rating in excess of the currently assigned 10 
percent rating.  38 C.F.R. §§ 4.40, 4.45; DeLuca v. Brown, 8 
Vet. App. 202 (1995).

The Board has considered the possibility of a separate 
evaluation for a painful scar of the left hip.  See 38 C.F.R. 
§  4.118, Diagnostic Code 7804.  However, the most recent 
examination reflects that the scar is not tender.  The 
veteran's disability does not warrant a higher evaluation.

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule does not apply, and the claim 
for a rating in excess of 10 percent for residuals of a 
fracture of the left femur must be denied.  38 U.S.C.A. § 
5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

II.  Residuals of a Brain Concussion and Fracture of the 
Right Frontal Bone, to include Anxiety 

Residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, is evaluated as 
30 percent disabling under diagnostic codes 8045 and 9304, 
pertaining to brain diseases due to trauma and dementia due 
to head trauma, respectively.  Purely neurological 
disabilities following trauma to the brain will be rated 
under the diagnostic codes specifically dealing with such 
disabilities.  38 C.F.R. § 4.124a, Diagnostic Code 8045.  

A 30 percent evaluation is warranted for a mental disorder, 
such as dementia due to head trauma, if the disorder results 
in occupational and social impairment with occasional 
decrease in work efficiency and intermittent inability to 
perform occupational tasks (although generally functioning 
satisfactorily), due such symptoms such as: depressed mood, 
anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and/or mild memory loss.  A 
50 percent evaluation is warranted if the disorder results in 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9304 
(2000).

A neurological examination in October 1997 revealed the 
veteran to be alert and oriented.  His speech was clear, and 
recall was intact, although judgment was poor.  The examiner 
noted that the veteran walked with a long crutch cane.  No 
Romberg was present.  Motor and sensory examinations were 
intact.  The diagnoses were closed head injury with a skull 
fracture and traumatic encephalopathy secondary to the above, 
mild.  

During an October 1997 VA psychiatric examination, the 
veteran reported good appetite and good sleep.  He denied any 
auditory or visual hallucinations, any delusional thinking, 
significant anxiety, or phobias.  He indicated he did not 
experience periods of time when he would be hyper, full of 
energy, or having racing thoughts.  He indicated he had one 
admission in 1995 in connection with hallucinations and 
delusions.  Mental status examination revealed the veteran to 
be alert and oriented.  The veteran had good hygiene and was 
very cooperative.  There was good eye contact and no apparent 
distress or anxiety.  The veteran's mood was euthymic, his 
speech was fluent, and he had no formal thought disorder.  
The diagnosis was history of psychosis, resolved.  The 
examiner assigned a GAF evaluation of 70.  The examiner added 
that there was no significant evidence of factors that would 
point to dementia, such as memory loss, personality change, 
aphasia, or agnosia.

During a compensation and pension evaluation in November 
1997, the veteran was cooperative and coherent.  The veteran 
denied delusions or hallucinations.  His affect was 
appropriate, although his mood was anxious.  Hygiene and 
grooming were good.  The veteran had good eye contact and 
reportedly continued contact with his children.  

A VA examination in May 2000 for mental disorders revealed 
the veteran to be alert, neatly dressed and groomed.  He was 
friendly, although very hard of hearing.  He had clear 
speech, which was relevant and spontaneous.  Affect and mood 
were appropriate, although the veteran was preoccupied with 
his physical problems.  His memory was fair, his insight was 
present, and his judgment was intact.  There was no evidence 
of psychotic symptoms, or of homicidal or suicidal thoughts.  
The veteran was oriented, and there were no auditory or 
visual hallucinations.   The diagnosis was adjustment 
reaction, and the GAF evaluation was 71.  

According to the American Psychiatric Association's 
Diagnostic and Statistical Manual for Mental Disorders (DSM-
IV) a GAF evaluation of 71 to 80 represents "[a]bsent of 
minimal symptoms, good functioning in all areas, interested 
and involved in a wide range of activities, socially 
effective, generally satisfied with life, no more tan 
everyday problems or concerns."  A GAF evaluation of 70 to 
61 represents "[s]ome mild symptoms, or some difficulty in 
social, occupational, or school functioning, but generally 
functioning pretty well, has some meaningful interpersonal 
relationships."  The veteran's assigned GAF evaluations have 
fallen in between these two ranges.  Other than 
hospitalization in 1995, there is no history of inpatient 
treatment, and there is no other indication in treatment 
records that his disability results in significant 
limitation.  The veteran during examinations has presented 
minimal symptoms and by his own account has maintained good 
contact with his children.  The veteran appears to have 
limited psychiatric symptomatology, and the residuals of a 
head injury appear to result in minimal neurologic symptoms. 
The Board specifically notes that, while there is some 
indication of impaired judgment, the most recent psychiatric 
examination showed that the veteran's judgment was intact.  
There is some indication of disturbances of mood, the 
relevant medical evidence does not show occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as a flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); or impaired abstract thinking.  That is, 
most of the symptoms for a 50 percent rating are not 
apparent.  38 C.F.R. § 4.130, Diagnostic Code 9304 (2000).

The Board, therefore, finds that residuals of a head injury 
with brain concussion, fracture of the right frontal bone, 
and residual anxiety, result in occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  As such, a higher evaluation is not 
warranted.  

The preponderance of the evidence is against a rating higher 
than 30 percent for that residuals of a head injury with 
brain concussion, fracture of the right frontal bone, and 
residual anxiety.  Thus, the benefit-of-the-doubt rule does 
not apply, and the claim for an increased rating must be 
denied.  38 U.S.C.A. § 5107(b); Gilbert, supra.

III.  Tinnitus

Tinnitus of the right ear is evaluated as 10 percent 
disabling under 38 C.F.R. § 4.87, diagnostic code 6260.  The 
veteran's claim for a higher evaluation arises from a 
September 1997 rating decision that determined that an 
earlier January 24, 1991 rating decision that failed to 
evaluate tinnitus separately from residuals of a head injury 
constituted clear and unmistakable error.  That decision 
assigned a separate 10 percent evaluation for tinnitus, 
effective from December 14, 1989.  

Inasmuch as the RO has, in effect, set aside the initial 
rating of this case, as it pertains to the RO's failure to 
assign a separate evaluation for tinnitus, this case, for 
purposes of analysis, stems from an initial grant of service 
connection.  Therefore, it is not the present level of 
disability which is of primary importance.  Instead, the 
entire period in question must be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings must be assigned for separate 
periods of time based on the facts found.  See Fenderson v. 
West, 12 Vet. App. 119 (1999).

In the course of this appeal, substantive changes were made 
to the schedular criteria governing the rating of hearing 
impairment and diseases of the ear.  See 64 Fed. Reg. 25209 
(1999).  Where the law or regulations governing a claim 
change while the claim is pending, the version most favorable 
to the veteran applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991). 

Those changes do not affect the outcome of the decision at 
hand.  Under the old regulations, tinnitus warranted a 10 
percent evaluation if it was persistent as a symptom of a 
head injury.  38 U.S.C.A. § 4.87a, Diagnostic Code 6260 
(1998).  Under the current regulations tinnitus warrants a 10 
percent evaluation if it is recurrent.  38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2000).  Thus, the current 190 percent 
evaluation is the maximum rating allowed under either version 
of Code 6260.

Under neither the old regulations nor the new regulations 
does tinnitus warrant an evaluation in excess of 10 percent.  
The veteran has already been properly evaluated for residuals 
of the original trauma resulting in symptoms other than 
tinnitus, as discussed above.  As such, there Board does not 
consider an evaluation of the veteran's tinnitus under a 
separate neurological diagnostic code.  An initial evaluation 
in excess of 10 percent is not warranted. 

As the preponderance of the evidence is against the claim, 
the benefit-of-the-doubt rule is not for application, and the 
claim for the assignment of a rating in excess of 10 percent 
for tinnitus must be denied.  38 U.S.C.A. § 5107(b); Gilbert, 
supra. 

IV.  Extraschedular

The Board has considered the possibility of an extraschedular 
evaluation for the veteran's disabilities.  However, the 
record does not present such "an exceptional or unusual 
disability picture as to render impractical the application 
of the regular rating schedule standards."  38 C.F.R. § 
3.321(b)(1)(2000).  The veteran's disabilities have not 
resulted in marked interference with employment or factors 
sufficient to render impractical the application of the 
regular rating schedule standards.  In the absence of such 
factors, the Board finds that criteria for submission for 
assignment of an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
There is no indication that either of the service-connected 
disabilities at issue result in marked interference with 
employment or necessitate frequent hospitalizations.  The 
veteran's symptomatology and the impact of that 
symptomatology are commensurate with the veteran's overall 
evaluations, and higher evaluations are not warranted.  
V.  Individual Unemployability

In order to establish entitlement to a total rating based 
upon individual unemployability due to service-connected 
disabilities, there must be impairment which prevents the 
average person from following a substantially gainful 
occupation.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 
3.341, 4.16.  In reaching such a determination, the central 
inquiry is "whether the veteran's service connected 
disabilities alone are of sufficient severity to produce 
unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 
(1993).  Consideration may be given to the veteran's level of 
education, special training, and previous work experience in 
arriving at a conclusion, but not to his age or to the 
impairment caused by non-service-connected disabilities.  See 
38 C.F.R. §§ 3.341, 4.16, 4.19.

VA regulations establish objective and subjective standards 
for an award of total rating based on unemployability.  When 
the veteran's schedular rating is less than total (for a 
single or combination of disabilities), a total rating may 
nonetheless be assigned when the disabled person is unable to 
secure or follow gainful occupation as a result of service-
connected disabilities provided that if there is only one 
disability, it is rated at 60 percent or more, and if there 
are two or more disabilities, at least one disability is 
ratable at 40 percent or more, and any additional 
disabilities result in a combined rating of 70 percent or 
more.  See 38 C.F.R. § 4.16(a).  A total disability rating 
may also be assigned on an extra-schedular basis, pursuant to 
the procedures set forth in 38 C.F.R. § 4.16(b), for veterans 
who are unemployable by reason of service-connected 
disabilities, but who fail to meet the percentage standards 
set forth in section 4.16(a).

The veteran's service-connected disabilities consists 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, evaluated as 30 
percent disabling; tinnitus, evaluated as 10 percent 
disabling; residuals of a fracture of the left femur, 
evaluated as 10 percent disabling; fracture of the right 
acetabulum, with degenerative changes, evaluated as 10 
percent disabling; contracture and disfigurement of the upper 
left eyelid, facial laceration, evaluated as 10 percent 
disabling; and fracture of the second and third metacarpals 
of the right hand, evaluated as noncompensable.  The combined 
rating for the veteran's service connected evaluations, with 
consideration of the bilateral factor, is 60 percent.  The 
veteran's ratings do not warrant a total disability rating 
under 38 C.F.R. § 4.16(a), and the evidence before the Board 
does not suggest factors that would warrant departure from 
the schedular criteria or otherwise suggest that the veteran 
is rendered unemployable by his disabilities.  

The medical evidence in recent years includes an opinion that 
the veteran is unable to work due to his service-connected 
left leg disability.  Specifically, a document dated in 
August 1998 characterizes the veteran's pain as moderate and 
reflects that the veteran experiences limitation of motion, 
pain on motion, weakness and fatigability as a result of this 
disability.  That document also indicates that the veteran is 
not able to work as a result of his disability and that he is 
precluded from performing even so much as sedentary work.  
However, as noted above, the Board finds that the results of 
the most recent VA examination to be more probative of the 
current status of the veteran's old fracture of the left 
femur.  Not only is that examination more recent than other 
examinations, and, therefore, more indicative of the 
veteran's current level of disability, it is largely 
consistent with the results of other examinations.  
Furthermore, the representations in the August 1998 document 
that the veteran is precluded from engaging in even sedentary 
activity, in the face of considerable credible evidence that 
the veteran is not nearly so limited by the residuals of his 
injury to the left femur detract from the evidentiary value 
of the August 1998 document.  Even considering the veteran's 
complaints of pain, the veteran's disability does not result 
in appreciable limitation of motion.  The Board notes that 
the VA examination in May 2000, which was conducted pursuant 
to the Board's remand of this case, included relevant 
history, clinical findings and X-ray findings.  That 
evaluation revealed the veteran's posture to be good and his 
equilibrium to be normal.  Examination of the left hip and 
femur revealed alignment to be normal.  There was a surgical 
scar on the lateral side of the left hip, which was described 
as well healed an non-tender.  There was no atrophy of the 
gluteal muscles.  Range of motion of the left hip was fairly 
good (See 38 C.F.R. § 4.71, Plate II), and left knee 
examination revealed alignment to be normal, with no 
effusion, swelling, or tenderness, and range of motion was 0 
to 140 degrees or normal.  38 C.F.R. § 4.71, Plate II.  The 
left knee ligaments were stable, Mcmurray and Drawer Tests 
were negative, and X-rays revealed the pelvis to be normal 
with no arthritis.  Thus, the most probative medical evidence 
shows that his fracture of the left femur is well healed and 
is not manifested by more than slight knee or hip disability.  
This conclusion is supported by other evaluations of record, 
to include the VA examination in October 1997 and the social 
worker evaluation in November 1997.  

The veteran's service-connected residuals of a head injury 
with brain concussion, fracture of the right frontal bone, 
and residual anxiety, result in occupational and social 
impairment with no more than occasional decrease in work 
efficiency and intermittent periods of inability to perform 
occupational tasks.  The veteran's service-connected tinnitus 
is recurrent but there is no indication that it has a 
significant adverse affect on employment.  The medical 
evidence does not show that his remaining service-connected 
disorders (fracture of the right acetabulum, with 
degenerative changes; contracture and disfigurement of the 
upper left eyelid, facial laceration; and fracture of the 
second and third metacarpals of the right hand) have any 
appreciable adverse effect on his ability to work.   

The veteran has indicated that he worked has a truck driver 
and as a painter.  He has also worked constructing electrical 
boxes and doing maintenance work.  The veteran indicated 
during an evaluation by a VA clinical social worker in 
November 1997 that, in 1991, he resigned from his employment 
with a yacht club as a result of problems with his legs.  
That evaluation revealed the veteran to be ambulatory, and 
the examiner, who also recorded the veteran's 
neuropsychiatric symptomatology, concluded that the veteran's 
physical limitations resulted in mild impairment.  

In sum, the preponderance of the medical evidence does not 
show that the veteran's service-connected physical 
disabilities result in any significant impairment and his 
psychiatric symptoms do not appear to be of a severity to 
prevent him from holding a job.  It is again pertinent to 
point out that, by regulation, the veteran's age (38 C.F.R. 
§ 4.19) and nonservice-connected disabilities (38 C.F.R. 
§ 4.16) cannot be considered.  While the veteran's service-
connected disabilities may limit him from some forms of work, 
it does not prevent all substantially gainful employment for 
which he is qualified by reason of his work experience.  As a 
result, the Board finds that the criteria for a total 
compensation rating based on individual unemployability are 
not met.

As the preponderance of the evidence is against a total 
compensation rating based on individual unemployability, the 
benefit-of-the-doubt rule does not apply, and the claim must 
be denied.  38 U.S.C.A. § 5107(b); Gilbert, supra. 


ORDER

Entitlement to an increased evaluation for residuals of a 
fracture of the left femur, currently evaluated as 10 percent 
disabling, is denied.  

Entitlement to an increased disability evaluation for 
residuals of a head injury with brain concussion, fracture of 
the right frontal bone, and residual anxiety, currently 
evaluated as 30 percent disabling, is denied. 

Entitlement to an initial rating for tinnitus in excess of 10 
percent is denied. 

Entitlement to a total compensation rating based upon 
individual unemployability due to service-connected 
disabilities is denied.  



		
	R. F. WILLIAMS
	Veterans Law Judge
	Board of Veterans' Appeals

 

